Citation Nr: 0911302	
Decision Date: 03/26/09    Archive Date: 04/01/09	

DOCKET NO.  03-32 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for bladder cancer, to include as due to exposure 
to ionizing radiation in service.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from March 1943 to December 
1945.  His medals and badges include the Purple Heart Ribbon 
and the Silver Star Medal.  

A review of the evidence of record reveals the Veteran was 
wounded in action during World War II.  Service connection is 
in effect for the following disabilities:  Post-traumatic 
stress disorder, rated as 30 percent disabling; bilateral 
hearing loss, rated as 20 percent disabling; malignant 
melanoma and basal cell carcinoma, rated as 10 percent 
disabling; tinnitus, rated as 10 percent disabling; residuals 
of Schonlein scarring involving the head, left buttock, and 
right thigh, rated as noncompensably disabling; and residuals 
of malaria, rated as noncompensably disabling.  A combined 
disability rating of 60 percent has been in effect since 
May 23, 2005.  

A review of the record reveals that the case was most 
recently before the Board of Veterans' Appeals (Board) in May 
2007 at which time service connection for malignant melanoma 
and basal cell carcinoma was granted.  The 10 percent rating 
was assigned, effective January 29, 2001.  

Remaining for consideration is whether new and material 
evidence has been received to reopen the previously denied 
claim of entitlement to service connection for bladder 
cancer, including as due to exposure to ionizing radiation.  
This case has been advanced on the Board's docket for good 
cause shown.  38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900(c) (2008).

No other issue is for consideration by the Board at this 
time.  The matter is once again REMANDED to the RO by way of 
the Appeals Management Center in Washington, D.C., for 
further development.  


REMAND

Evidence recently added to the record includes a January 2009 
statement from a private physician who reported the Veteran 
had a diagnosis of transitional carcinoma of the bladder made 
in 1990.  Subsequently a diagnosis was made of adenocarcinoma 
of the prostate in November 2000.  The physician stated that 
"it is not usual that a person has both carcinoma of the 
bladder and carcinoma of the prostate and he had no other 
radiation exposure except that in Japan.  With the history of 
his prior exposure to radiation in the past it is entirely 
probable that this was an instigating factor."  

The physician's comment was based on history given him by the 
Veteran, a history which is not substantiated by the 
objective evidence of record.  The Veteran maintains that he 
drove a truck into the area of the atomic bomb blast within 
the area of Hiroshima, Japan.  In support of his claim, the 
Veteran has submitted photographs.  However, the photographs 
do not include any landmarks, markings, or other identifying 
features which would indicate where they were taken.  When 
the case was before the Board in February 2007, it was noted 
that the photographs had yet to be reviewed by anyone in an 
official capacity that could place the Veteran in the area of 
Hiroshima in 1945.  

The Veteran's personnel records disclose that he was assigned 
to the Service Company, 34th Infantry Regiment, 24th Infantry 
Division in late 1945.  He arrived with the unit in 
Matsuyama, Shikoku, Japan, on October 22, 1945, until he was 
released on November 15, 1945, and transferred to the 
11th Replacement Depot at Okazaki, Honshu, Japan.  There is 
no indication that VA attempted to ascertain the name of the 
unit commander or the leaders who might be able to verify the 
Veteran's report that he was in and around Hiroshima 
performing duties, in particular one task which involved 
establishing a supply depot.  

In a July 2006 Order setting aside a decision by the Board in 
December 2004 and remanding the matter for further 
adjudication, the United States Court of Appeals for Veterans 
Claims (Court) referred to the fact that a portion of the 
Veteran's records might have been lost in the July 1973 fire 
at the National Personnel Records Center in St. Louis.  The 
Court cited to one of its decisions, that being Washington v. 
Nicholson, 19 Vet. App. 362, 375 (2005) in essentially 
finding that VA had not advised the Veteran that he could 
submit "buddy" statements and other forms of evidence in 
place of the lost destroyed medical records.  With this in 
mind, the Board notes that in a communication dated in March 
2007, the Veteran stated that "I cannot recall the names of 
my superiors or the soldiers assigned to assist me as the 
elapse of time (60 years ago) has hindered my memory."  
However, as the Court indicated, a search of morning reports 
might reveal names of individuals who served with the Veteran 
at the critical time in question.  It appears that some of 
the actions requested by the Board in determination in 
February 2007 were not attempted.  The focus of the actions 
by VA subsequent to the 2007 determination was on the 
Veteran's claim for service connection for skin cancer.  
However, further action is still required with regard to the 
development of the claim with regard to service connection 
for bladder cancer.  

The case is REMANDED for the following:  

1.  The photographs which the Veteran 
claims were taken in the area of the 
atomic blast in 1945 are to be referred 
to the Defense Threat Reduction Agency 
(DTRA) or any other appropriate authority 
for an opinion as to whether they are 
able to be interpreted within a degree of 
certainty as to the location of the 
pictures taken, to include the 
identification of any soldiers in the 
pictures.  Any negative replies should be 
included with the record.  

2.  The U. S. Army and Joint Services 
Records Research Center (JSRRC), 7701 
Telegraph Road, Kingman Building, Room 
2008, Alexandria, VA 22315-3802 should be 
contacted and asked to conduct a search 
as to any records pertaining to the 
activities of the Service Company, 34th 
Infantry Regiment, 24th Infantry 
Division, in October 1945 and November 
1945.  To the extent possible, any names 
of any individuals, particularly any 
leaders in the unit, during that time 
frame should be conducted.  Should any 
names be obtained, attempts should be 
made to locate those individuals for the 
purpose of determining their 
recollections of the activities of the 
unit in late October and November 1945.  
Morning reports from the unit should be 
included in the search and any names 
identified in the morning reports should 
be identified to the extent possible.  
Documentation as to any negative search 
should be included with the record.  

3.  After undertaking any additional 
development deemed appropriate, VA should 
review the entire evidentiary record and 
readjudicate the issue of the Veteran's 
entitlement to service connection for 
bladder cancer.  If the benefit sought is 
not granted, VA should issue an 
appropriate supplemental statement of the 
case.  The requisite period of time for 
response should be afforded.  Then, the 
case should be returned to the Board for 
further appellate consideration, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



